.In an action to recover a real estate brokerage commission, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered January 9, 1959 (according to the statement under Rules Civ. Prac., rule 234, and entered December 31, 1958, according to the notice of appeal), dismissing the complaint on the merits, after a non jury trial. The trial court found “that there was no agreement between the prospective purchasers and the defendant as to all essential terms of a contract of sale ”. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.